Mr. Justice Aldrey
delivered the opinion of the court.
José Sergio Mangnal Falero and others presented for record to the Registrar of Property of Cagnas a deed of partition of the Estate of María Concepción Falero and her husband, Juan de la Cruz Mangual, ‘which the registrar refused to record by a note entered at the foot of the document and of which the parties in interest were notified on May 4 last.
After the 24th of said month the parties to the document filed in the office of the Secretary of this Supreme Court a writing for an administrative appeal from the decision denying the recording of the document.
In accordance with section 3 of the Act of March 1, 1902,, which is section 801 of the Revised Statutes of Porto Rico,, an administrative appeal from the decision of a registrar' refusing to record a document must be taken within 20 days, from the notice thereof.
In accordance with section 388 of the Political Code the-time is computed by excluding the first day and including the last, unless the last day is a holiday, and then it is also excluded. Therefore, in accordance with this section the period of 20 days provided by law for taking this appeal began to run from the day following the notice of the decision — that is, from May 5 — even though it was a holiday, and expired on Friday, the 24th of the same month. Muñoz v. López, 14 P. R. R., 453.
Therefore, the appeal in the case not having been taken within the 20 days provided by law we cannot consider it,,' and in accordance with our decision in the case of Finlay v. Registrar of Property, 16 P. R. R., 17, and cases therein cited, the appeal should be dismissed.

Dismissed.

Chief Justice Hernández and Justices MacLeary, Wolf and del Toro concurred.